 Case: 5:21-cv-00129-JMH Doc #: 12 Filed: 08/19/21 Page: 1 of 5 - Page ID#: 61



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON


ALAN OLSSON,                           )
                                       )
     Plaintiff,                        )
                                       )              Civil Case No.
v.                                     )              5:21-cv-129-JMH
                                       )
BARCLAYS BANK DELAWARE and             )             MEMORANDUM OPINION
TRANSUNION, LLC,                       )                 AND ORDER
                                       )
     Defendant.

                            **   **   **   **   **

     This matter is before the Court on Plaintiff Alan Olsson’s

Notice of Dismissal [DE 11], indicating that all claims against

Defendant   TransUnion,     LLC,   (“TransUnion”)      are   dismissed.     The

claims against Defendant Barclays Bank Delaware (“Barclays Bank”)

will remain.

     Olsson’s Notice of Dismissal purports to dismiss all claims

against TransUnion pursuant to Federal Rule of Civil Procedure

41(a)(1). [DE 11 at 1]. However, Rule 41 does not provide an

appropriate basis for dismissal in this case. As such, the Court

construes Plaintiff’s Notice of Dismissal [DE 11] as a motion to

dismiss pursuant to Rule 21. The Court will grant the motion and

dismiss the claims against TransUnion with prejudice.

                  A. FACTUAL AND PROCEDURAL HISTORY

     Olsson filed a Complaint against Defendants Barclays Bank and

TransUnion, alleging violations of the Fair Credit Reporting Act,
 Case: 5:21-cv-00129-JMH Doc #: 12 Filed: 08/19/21 Page: 2 of 5 - Page ID#: 62



15 U.S.C. § 1681, et seq., and other claims related to unlawful

credit reporting practices. [DE 1]. Barclays Bank filed an Answer

on June 8, 2021, [DE 8], but TransUnion has filed neither an answer

nor a motion for summary judgment. Olsson now moves to dismiss

TransUnion from this action with prejudice. [DE 11]. TransUnion

has not filed a response or objection to Olsson’s Notice of

Dismissal. As a result, this matter is ripe for review.

                               B. DISCUSSION

      Olsson’s Notice of Dismissal [DE 11] notifies the Court that

she is dismissing TransUnion from this action under Rule 41(a)(1).

[DE 11]. However, as this Court has previously explained, Rule

41(a) does not allow a court to dismiss some, but not all, of the

defendants in a single case. See Doe v. Preferred Care, Inc., 326

F.R.D. 462, 463-64 (E.D. Ky. 2018). Instead, the “rule permits

plaintiffs to dismiss only the entire controversy, not a portion

of the claims.” Id. at 464 (citing Philip Carey Mfg. Co. v. Taylor,

286 F.2d 782, 785 (6th Cir. 1961)). “In the Sixth Circuit, a notice

of dismissal under Rule 41(a)(1)(A)(i) can only be used to dismiss

all   claims   against   all   defendants,     not   individual    claims    or

parties.” EQT Gathering, LLC v. A Tract of Property Situated in

Knott Cty., Ky., No. 12-58-ART, 2012 WL 3644968, at *1 (E.D. Ky.

Aug. 24, 2012). And, while some circuits disagree with the Sixth

Circuit’s interpretation of Rule 41(a), this Court is bound by

Sixth Circuit precedent. See Preferred Care, 304 F.R.D. at 464;

                                      2
 Case: 5:21-cv-00129-JMH Doc #: 12 Filed: 08/19/21 Page: 3 of 5 - Page ID#: 63



see, e.g., Van Leeuwen v. Bank of Am., N.A., 304 F.R.D. 691, 693-

84 (D. Utah 2015) (discussing the circuit split in citing cases).

In fact, “district courts in this circuit have consistently applied

Sixth Circuit precedent as limiting notices of dismissal to those

that eliminate all claims against all defendants.” EQT Gathering,

2012 WL 3644968, at *3 (collecting cases). Because Olsson’s Notice

of Dismissal [DE 11] purports to dismiss a single party and not

the entire action pursuant to Rule 41, it is ineffective.

     But this does not end the analysis, as the Court construes

filings “by their substantive content and not by their labels.”

See Coleman v. Ohio State Univ. Med. Ctr., No. 2:11-cv-0049, 2011

WL 3273531, at *3 (S.D. Ohio Aug. 1, 2011). As such, the Court

will construe Olsson’s notice of dismissal under Rule 41(a) as a

motion to dismiss a party under Rule 21.d

     Rule 21 provides the appropriate basis for dismissal of a

single defendant. See Taylor, 286 F.2d at 785 (“[W]e think that

[Rule 21] is the one under which any action to eliminate” a single

party should be taken.); see also Lester v. Wow Car Co., Ltd., No.

2:11-cv-850, 2012 WL 1758019, at *2 n.2 (S.D. Ohio May 16, 2012)

(“[T]he Sixth Circuit has suggested that dismissal of an individual

party, as opposed to an entire action, is properly conducted

pursuant to Rule 21, not Rule 41.” (citing Letherer v. Alger Group,

LLC, 328 F.3d 262, 266 (6th Cir. 2003), overruled on other grounds

by Blackburn v. Oaktree Capital Mgmt., LLC, 511 F.3d 633, 636 (6th

                                      3
 Case: 5:21-cv-00129-JMH Doc #: 12 Filed: 08/19/21 Page: 4 of 5 - Page ID#: 64



Cir. 2008))). The rule provides that “[o]n motion or on its own,

the court may at any time, on just terms, add or drop a party.”

Fed. R. Civ. P. 21. When evaluating a motion to dismiss under Rule

21, “courts consider whether allowing withdrawal would be unduly

prejudicial to the nonmoving party.” Arnold v. Heyns, No. 13-

14137, 2015 WL 1131767, at *4 (E.D. Mich. Mar. 11, 2015). While

Rule 41 “necessarily involves dismissal of the entire action,

rather   than   merely    certain    claims[,]     .   .   .   courts   should

nevertheless consider Rule 41 standards as guidance in evaluating

potential prejudice to the non-movant” when evaluating a motion to

dismiss under Rule 21. Wilkerson v. Brakebill, No. 3:15-cv-435-

TAV-CCS, 2017 WL 401212, at *2 (E.D. Tenn. Jan. 30, 2017) (citing

Arnold, 2015 WL 1131767, at *4). As such, courts determine whether

the nonmoving party will suffer “plain legal prejudice” as a result

of the dismissal by considering the following factors: (1) “the

defendant’s effort and expense of preparation for trial,” (2)

“excessive delay and lack of diligence on plaintiff’s part in

prosecuting the case,” (3) “insufficient explanation for the need

for dismissal,” and (4) “whether a motion for summary judgment is

pending.” Grover v. Eli Lilly & Co., 33 F.3d 716, 718 (6th Cir.

1994).

     First, TransUnion has not filed an answer in response to

Olsson’s complaint, so it has likely expended little, if any,

effort and expense in preparing for trial. In fact, the Court has

                                      4
 Case: 5:21-cv-00129-JMH Doc #: 12 Filed: 08/19/21 Page: 5 of 5 - Page ID#: 65



yet to enter a scheduling order in this case, so there is no

pending trial date. Second, the Court finds no reason to believe

Olsson has excessively delayed or lacked diligence in prosecuting

this action. Third, while Olsson has not provided any explanation

for seeking dismissal of TransUnion, it is worth reiterating that

this litigation is still in its infancy. And finally, no motion

for summary judgment has been filed in this case.

     As such, the Court finds that, on balance, TransUnion will

not suffer “plain legal prejudice” as a result of being dismissed.

The Court will therefore dismiss the claims against TransUnion

with prejudice pursuant to Rule 21.

     Accordingly, IT IS ORDERED as follows:

     (1) The Court CONSTRUES Plaintiff Alan Olsson’s Notice of

Dismissal [DE 11] as a motion to dismiss the claims against

Defendant TransUnion, LLC, with prejudice under Federal Rule of

Procedure 21;

     (2) The construed motion [DE 11] is GRANTED;

     (3)   All   claims    against    Defendant     TransUnion,     LLC,    are

DISMISSED WITH PREJUDICE; and

     (4)   This dismissal does not apply to the other Defendants in

this matter.

     This the 19th day of August, 2021.




                                      5
